This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment on the 30th day of November, 1940, at which time notice of appeal was given. On December 18, 1940, appellant perfected his appeal by filing appeal bond. The time within which the transcript should have been filed in the Court of Civil Appeals expired January 29, 1941. Revised Statutes, art. 1839, as amended 1931 (Vernon's Annotated Civil Statutes, art. 1839). Appellee filed his motion to affirm on certificate on February 5, 1941, during the term to which appellant's appeal was returnable.
Under the provisions of R.S. art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver, Tex.Civ.App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.